Title: To George Washington from John Hancock, 10 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June [10]th 1776

I am honoured with your Letters of 7th 8th and 9th Instant. The two first I have read in Congress. We have been two Days in a Committee of the Whole deliberating on three Capital Matters, the most important in their Nature of any that have yet been before us; & have sat till 7 O’Clock in the Evening each Day. That not being finished I judged best to return the Express. I shall press Congress as soon as possible to determine upon the several Matters you wish to be ascertained, and immediately transmit you the Result.
The Congress have agreed to settle the Mode of paying the Troops in the Eastern Department this Morning, and to proceed to the Appointment of a Deputy Paymaster General.
The particular Mode of establishing Expresses is now under the Consideration of a Committee, and as soon as agreed, you shall know the Issue.

Altho Congress have not acted upon your Queries respecting the Indians, yet I will venture to give my opinion that Congress intended the Resolution of 25 May should be general and extend to the several Departments, and that the Resolution of the 3d June goes only to the Number which the General shall be empowered to employ in Canada. But I hope soon to give you a full Answer to all your Queries; and in future I will exert myself in Congress that your Applications may be considered as soon as received, and you punctually and regularly informed of the Result.
Inclosed you have a Resolve, whereby you will see, that all the Troops in the Middle Department are put upon the same Pay 6⅔ Dollars as the Troops in the Eastern Department.
I have sent you four Bundles of Commissi⟨ons⟩ and will forward you more by next Opportunity.
The enclosed from Mrs Washington I wis⟨h safe⟩ to Hand. I have the Pleasure to acquaint y⟨ou she⟩ is in fine Spirits, and proposes paying you a ⟨Visit⟩ next Week. I sent her your Letter by the Express; and when you write, if you will please to put the Letter under my Cover, I will immediately deliver it. I have the Honour to be with every Sentiment that Respect & Esteem inspire, Sir, your very hbe Servt

John Hancock Presidt

